                         Case 20-50683-BLS              Doc 9-1        Filed 10/29/20        Page 1 of 1

                                                     Notice Recipients
District/Off: 0311−1                      User: Lesa                            Date Created: 10/29/2020
Case: 20−50683−BLS                        Form ID: van433b                      Total: 4


Recipients of Notice of Electronic Filing:
pla         Alfred T. Giuliano         atgiuliano@giulianomiller.com
aty         Peter J Keane         pkeane@pszjlaw.com
                                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee      Office of the United States Trustee     J. Caleb Boggs Federal Building      844 King Street,
            Suite 2207       Lockbox 35        Wilmington, DE 19801
ust         U.S. Trustee      Office of United States Trustee     J. Caleb Boggs Federal Building       844 King Street, Suite
            2207       Lockbox 35         Wilmington, DE 19899−0035
                                                                                                                   TOTAL: 2
